Title: To Thomas Jefferson from Green Clay, 4 May 1823
From: Clay, Green
To: Jefferson, Thomas


Sir,
Madison County. Ky
May 4th 1823
I hardly Expect you recollect me, I am the Brother of Parson Charles Clay once of albemarle Co I went out with a Troop of light horse to the Northward in company with your Brother Randolph: in 177.8. from your house.The object of this letter is to enquire of you if you have a knowledge or recollection of any Treaty made with the Cherokee Indians which was in force in 1779 at the opening of the land office under the Commth of Virga the first Treaty we have any knowledge of is the Treaty of Hopewell of the 3d Jany 1786.we think a Treaty might have been made with the Cherokees: after the Decleration of Independance, which might not have been published if such was the fact, we know of no person more likely to possess a knowledge of it, than yourself: The lands below the Tennessee River now the subject of controversy betwen Kentucky & Virga may be effected by such a Treaty so far as respects Individuals only. The land law of Va Excepts from location by Treasury warrants the country and limits of the Cherokee Indns &c any Information in your power, which you may be pleased to give us on this Subject will confer a lasting Obligation on many Persons in this State and Virginia deeply Interested in this question. May God give you many days yet, in health and much happyness.Green Clay.